Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 22, 23, 25, 27-30, 32, 34-37, 39 and 41-51 are pending.
Claims 22, 23, 25, 27-30, 32, 34-37, 39 and 41-51 are allowed.
Claims 43-51 are new.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chris Gagne on Dec 3, 2021.

Please amend claims 22, 24-26, 29, 31-33, 36, 38-40 and 43-51 as follows: 

22 (currently amended).	At least one non-transitory computer-readable storage storing instructions for execution by programmable circuitry, the instructions when executed by the programmable circuitry resulting in the programmable circuitry being configured to perform operations associated, at least in part, with provision of virtualized packet core-related functions for use in association with at least one radio access network (RAN), at least one Internet network, and at least 
	determining, based at least in part upon policy rules and subscriber-related information, whether to allocate at least one bearer for use by the at least one mobile UE device in association with (1) at least one application session of the at least one mobile UE device and (2) at least one quality of service (QoS)-related service request; and
	routing, at least in part, data traffic associated with the at least one mobile UE device, between the at least one RAN and the at least one Internet network;
	wherein:
		the determining operation is associated, at least in part, with at least one virtualized packet core-related function to be provided via the at least one application of the at least one virtualized environment; 
		the routing operation is to be provided via the at least one application of the at least one virtualized environment;
the at least one application session is associated with at least one other application to be executed by the at least one mobile UE device; and
		the at least one virtualized packet core-related function is providable in a manner that is determined based, at least in part, upon the at least one other application;
the at least one application of the at least one virtualized environment comprises a plurality of applications;
		the at least one virtualized environment comprises a plurality of virtual machines; and
		the at least one physical computer hardware platform comprises a plurality of physical computer hardware platforms for hosting the plurality of virtual machines.


24 (cancelled).	

25 (currently amended).	The at least one non-transitory computer-readable storage of claim 22 [[24]], wherein:
	the plurality of physical computer hardware platforms are distributed in a network core and a network edge; and
	the network edge is local to the at least one mobile UE device.

26 (cancelled).	

29 (currently amended).	At least one physical computer hardware platform for use in association with at least one radio access network, at least one Internet network, and at least one mobile end-user (UE) device, the at least one physical computer hardware platform comprising:

	computer-readable storage storing instructions for execution by the programmable circuitry, the instructions when executed by the programmable circuitry resulting in the programmable circuitry being configured to perform operations associated, at least in part, with provision of virtualized packet core-related functions for use in association with the at least one RAN, the at least one Internet network, and the at least one mobile UE device, the virtualized packet core-related functions to be provided, at least in part, via at least one application of at least one virtualized environment to be hosted in the at least one physical computer hardware platform, the operations comprising:
		determining, based at least in part upon policy rules and subscriber-related information, whether to allocate at least one bearer for use by the at least one mobile UE device in association with (1) at least one application session of the at least one mobile UE device and (2) at least one quality of service (QoS)-related service request; and
		routing, at least in part, data traffic associated with the at least one mobile UE device, between the at least one RAN and the at least one Internet network;
	wherein:
		the determining operation is associated, at least in part, with at least one virtualized packet core-related function to be provided via the at least one application of the at least one virtualized environment; 

the at least one application session is associated with at least one other application to be executed by the at least one mobile UE device; and
		the at least one virtualized packet core-related function is providable in a manner that is determined based, at least in part, upon the at least one other application;
		the at least one application of the at least one virtualized environment comprises a plurality of applications;
		the at least one virtualized environment comprises a plurality of virtual machines; and
		the at least one physical computer hardware platform comprises a plurality of physical computer hardware platforms for hosting the plurality of virtual machines.

31 (cancelled).	

32 (currently amended).	The at least one physical computer hardware platform of claim 29 [[31]], wherein:
	the plurality of physical computer hardware platforms are distributed in a network core and a network edge; and
	the network edge is local to the at least one mobile UE device.



36 (currently amended).	A method implemented using programmable circuitry of at least one physical computer hardware platform, the programmable circuitry being configurable to perform operations associated, at least in part, with provision of virtualized packet core-related functions for use in association with at least one radio access network (RAN), at least one Internet network, and at least one mobile end-user (UE) device, the virtualized packet core-related functions to be provided, at least in part, via at least one application of at least one virtualized environment to be hosted in the at least one physical computer hardware platform, the method comprising:
	determining, based at least in part upon policy rules and subscriber-related information, whether to allocate at least one bearer for use by the at least one mobile UE device in association with (1) at least one application session of the at least one mobile UE device and (2) at least one quality of service (QoS)-related service request; and
	routing, at least in part, data traffic associated with the at least one mobile UE device, between the at least one RAN and the at least one Internet network;
	wherein:
		the determining is associated, at least in part, with at least one virtualized packet core-related function to be provided via the at least one application of the at least one virtualized environment; 

the at least one application session is associated with at least one other application to be executed by the at least one mobile UE device; and
		the at least one virtualized packet core-related function is providable in a manner that is determined based, at least in part, upon the at least one other application;
		the at least one application of the at least one virtualized environment comprises a plurality of applications;
		the at least one virtualized environment comprises a plurality of virtual machines; and
		the at least one physical computer hardware platform comprises a plurality of physical computer hardware platforms for hosting the plurality of virtual machines.

38 (cancelled).	

39 (currently amended).	The method of claim 36 [[38]], wherein:
	the plurality of physical computer hardware platforms are distributed in a network core and a network edge; and
	the network edge is local to the at least one mobile UE device.

40 (cancelled).	

43 (new).	At least one non-transitory computer-readable storage storing instructions for execution by programmable circuitry, the instructions when executed by the programmable circuitry resulting in the programmable circuitry being configured to perform operations associated, at least in part, with provision of virtualized packet core-related functions for use in association with at least one radio access network (RAN), at least one Internet network, and at least one mobile end-user (UE) device, the virtualized packet core-related functions to be provided, at least in part, via at least one application of at least one virtualized environment to be hosted in at least one physical computer hardware platform that comprises the programmable circuitry, the operations comprising:
	determining, based at least in part upon policy rules and subscriber-related information, whether to allocate at least one bearer for use by the at least one mobile UE device in association with (1) at least one application session of the at least one mobile UE device and (2) at least one quality of service (QoS)-related service request; and
	routing, at least in part, data traffic associated with the at least one mobile UE device, between the at least one RAN and the at least one Internet network;
	wherein:
		the determining operation is associated, at least in part, with at least one virtualized packet core-related function to be provided via the at least one application of the at least one virtualized environment; 

the at least one application session is associated with at least one other application to be executed by the at least one mobile UE device; 
		the at least one virtualized packet core-related function is providable in a manner that is determined based, at least in part, upon the at least one other application;
		the at least one application of the at least one virtualized environment comprises a plurality of applications;
		the at least one virtualized environment comprises a plurality of virtual machines; and
		the at least one physical computer hardware platform comprises a single physical computer hardware platform.

44 (new).	The at least one non-transitory computer-readable storage of claim 43, wherein:
	the at least one mobile UE device comprises at least one handheld smartphone.

45 (new).	The at least one non-transitory computer-readable storage of claim 43, wherein:


46 (new).	The at least one non-transitory computer-readable storage of claim 45, wherein:
	the routing operation is associated, at least in part, with at least one other virtualized packet core-related function to be provided via the at least one application of the at least one virtualized environment; 
	the at least one packet core-related function is to be implemented, at least in part, at a network core; and
	the at least one other packet core-related function is to be implemented, at least in part, at a network edge.

47 (new).	At least one non-transitory computer-readable storage storing instructions for execution by programmable circuitry, the instructions when executed by the programmable circuitry resulting in the programmable circuitry being configured to perform operations associated, at least in part, with provision of virtualized packet core-related functions for use in association with at least one radio access network (RAN), at least one Internet network, and at least one mobile end-user (UE) device, the virtualized packet core-related functions to be provided, at least in part, via at least one application of at least one virtualized 
	determining, based at least in part upon policy rules and subscriber-related information, whether to allocate at least one bearer for use by the at least one mobile UE device in association with (1) at least one application session of the at least one mobile UE device and (2) at least one quality of service (QoS)-related service request; and
	routing, at least in part, data traffic associated with the at least one mobile UE device, between the at least one RAN and the at least one Internet network;
	wherein:
		the determining operation is associated, at least in part, with at least one virtualized packet core-related function to be provided via the at least one application of the at least one virtualized environment; 
		the routing operation is to be provided via the at least one application of the at least one virtualized environment;
the at least one application session is associated with at least one other application to be executed by the at least one mobile UE device; and
		the at least one virtualized packet core-related function is providable in a manner that is determined based, at least in part, upon the at least one other application;
		the at least one virtualized packet core-related function is for use in association with at least one telecom system that is compatible with a Third Generation Partnership Project (3GPP) standard;

		the at least one packet core-related function is to be implemented, at least in part, at a network core; and
		the at least one other packet core-related function is to be implemented, at least in part, at a network edge.

48 (new).	The at least one non-transitory computer-readable storage of claim 47, wherein:
	the at least one mobile UE device comprises at least one handheld smartphone.

49 (new).	The at least one non-transitory computer-readable storage of claim 47, wherein:
	the at least one application of the at least one virtualized environment comprises a plurality of applications;
	the at least one virtualized environment comprises a plurality of virtual machines; and
	the at least one physical computer hardware platform comprises a plurality of physical computer hardware platforms for hosting the plurality of virtual machines.


	the plurality of physical computer hardware platforms are distributed in the network core and the network edge; and
	the network edge is local to the at least one mobile UE device.

51 (new).	The at least one non-transitory computer-readable storage of claim 47, wherein:
	the at least one application of the at least one virtualized environment comprises a plurality of applications;
	the at least one virtualized environment comprises a plurality of virtual machines; and
	the at least one physical computer hardware platform comprises a single physical computer hardware platform.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As per independent claims 22, 29, 36, 43 and 47, the primary reason for allowance is the inclusion of “determining, based at least in part upon policy rules and subscriber-related information, whether to allocate at least one bearer for use by the at least one mobile UE device in association with (1) at least one application session of the at least one mobile UE device and (2) at least one quality of service (QoS)-related service request; and

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401. The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente, can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/Primary Examiner, Art Unit 2196